Citation Nr: 1608191	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for a left knee disability.

2.  Whether new and material evidence has been received to reopen the service connection claim for a right knee disability.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of Hodgkin's disease.  

4.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

5.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1990 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.

The appeal has previously been before the Board four times.  In August 2011, the Board remanded the Veteran's claims for increased ratings for the service-connected ankle disabilities for further development (to obtain additional Social Security Administration (SSA) records).  Some SSA records were associated with the claims file prior to the remand in July 2009.  The RO made the request for the additional SSA records in August 2011, but no response was received. 

The claim returned to the Board in June 2013.  The Board denied increased ratings in excess of 10 percent for the service-connected left and right ankle disabilities.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, based upon a motion submitted by the parties jointly, the Court granted a Joint Motion for Remand (JMR), which vacated the portion of the Board's decision as related to the ankle disabilities and remanded the claims to the Board for further development and readjudication.  

The Board readjudicated the claim in October 2014, where it declined to increase the rating above 10 percent for either ankle disability.  The Veteran appealed the denial to the Court, which issued an order granting a Joint Motion for Partial Remand.  This order vacated the denial of increased ratings for the bilateral ankle disabilities and returned those issues to the Board for further consideration.  The basis for the order was that the Board failed to adequately explain how symptomatology not contemplated by the applicable rating criteria did not warrant a higher rating.  

During the pending of the claim, the RO reviewed the above claims, but denied increased ratings for both ankle disabilities in a December 2015 rating decision which considered additional VA treatment records and a September 2015 general VA examination. 

The issues of entitlement to reopen service connection based on new and material evidence for left knee and right knee conditions, and increased rating for Hodgkin's disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 7, 2011, the Veteran's ankle disabilities manifested by pain on motion with swelling, popping and grinding, and use of assistive devices, but with normal dorsiflexion and plantar flexion.  

2.  Since February 7, 2011, the Veteran's ankle disabilities have manifested by pain on motion with swelling, popping, grinding and use of assistive devices, with dorsiflexion to, at worst, 10 degrees, and plantar flexion to, at worst, 20 degrees.


CONCLUSIONS OF LAW

1.  Prior to February 7, 2011, the criteria a rating in excess of 10 percent have not been met for the right ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).
 
2.  Prior to February 7, 2011, the criteria a rating in excess of 10 percent have not been met for the left ankle disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

3.  Since February 7, 2011, the criteria for a rating of 20 percent, and no higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

4.  Since February 7, 2011, the criteria for a rating of 20 percent, and no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Rating of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505   (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

A.  Ankle Disabilities

The Veteran's ankles have been assigned a 10 percent rating each for limited motion of each ankle under Diagnostic Code 5271.  Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of an ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling, which is also the highest schedular rating.  
38 C.F.R. § 4.71a.   

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Additionally, the Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes. 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

1.  Analysis 

The Veteran developed the ankle disabilities in service due to multiple sprains.  

In July 2005,  the Veteran reported having left ankle pain since 1995 when he sprained it in the military.  He reported constantly re-spraining it.  In February 2006, the Veteran attended a physical therapy consultation at the Charleston VAMC to evaluate the Veteran's bilateral ankle pain.  He reported needing new ankle braces bilaterally.  His old ones were worn out.  The department ordered the braces to be mailed to the Veteran's home. 

In February 2007, the Veteran attended a primary care visit at the Charleston VAMC.  He reported having many years of right ankle pain, which was getting worse.  He reported that his ankle hurts and swells when he works.  At the time of the appointment, the Veteran worked as a truck driver.  The internist who evaluated the Veteran noted mild swelling, and mildly decreased range of motion of the right ankle.  The Veteran's neurovascular examination was normal.  The Veteran denied trauma to the right ankle.  X-rays of the right ankle revealed mild soft tissue swelling overlying the lateral malleolus.  Multiple osteocartilaginous bodies on the medial aspect of the talotibial joint and about the neck of the talus were observed.  The left ankle was not evaluated during this examination and the Veteran did not report any left ankle issues.  

In April 2007, the Veteran attended an orthopedic consultation with a surgeon to determine the best treatment regimen for the Veteran's right ankle pain.  The orthopedic surgeon opined that surgical intervention would not alleviate the Veteran's symptoms, but recommended that the Veteran continue using an ankle brace and take nonsteroidal anti-inflammatory medication (NSAIDs).  The left ankle was not evaluated. 

The first VA examination evaluating both the right and left ankle occurred in May 2007.   The Veteran continued reporting increased bilateral ankle pain with prolonged weight bearing on hard floors at work.  He also reported using ankle braces with lengthy walking, which did not interfere with activities of daily living and/or walking.  On examination, there was no swelling, redness, or deformity of the ankle.  Both joints were stable, and the Veteran had normal ankles as demonstrated by dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally.  See 38 C.F.R. § 4.71, Plate II.  The examiner saw no evidence of flare-ups, objective evidence of pain, or neurological abnormalities.  The examiner also found no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive-use testing of the ankles.  

Based on this examination, the Board concludes Veteran would not be entitled to a rating higher than 10 percent rating with a moderate disability, which accounts for the Veteran's symptoms of swelling and pain with motion, as reported by the Veteran and noted in previous VAMC primary care appointments. 

The next VA examination occurred approximately a year later in September 2008.  In the examination, the Veteran described symptoms due to his ankle disabilities including swelling, popping, and grinding.  He reported constant pain in his ankles.  He reported using a brace and cane.  Although he denied flare-ups of the ankles, he reported that his walking was limited to no more than three to four minutes at a time, and that he was unable to stand for more than five minutes.  The Veteran's physical examination appeared inconsistent with the Veteran's complaints.  The Veteran continued to exhibit normal functioning ankles with dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner noted no edema of the ankles.  The examiner also found that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use of the ankles.  Again without any limitation in motion seen on examination, a 10 percent rating continued to be warranted to compensate the Veteran for his ankle pain on movement. 

Following, the VA examination, the Veteran attended a rheumatology new patient consultation at the Charleston VAMC, which noted the Veteran's continued bilateral ankle pain.  However, x-rays taken revealed normal ankles, as indicated in previous examinations.  

The Veteran's ankles continued to demonstrate normal range of motion in a subsequent VA neurological examination conducted in June 2009.  Bilaterally, the ankle had dorsiflexion to 20 degrees and plantar flexion to 45 degrees with no additional limitation of motion upon repetitive testing of the ankles. Again, no evidence of additional restriction to warrant a 20 percent rating was shown. 

During a June 2009 physical therapy appointment, the Veteran was issued an ankle brace for the right ankle.  Even though the Veteran was provided an ankle brace in the past for the left ankle, no brace was provided on that occasion.  

In February 2011, the Veteran underwent another VA examination. The Veteran reported bilateral ankle swelling, which was alleviated by elevating his feet and wearing boots.  He also reported using ankle support braces, a cane (three to four times per week), and taking Extra Strength Tylenol to manage his pain.  He continued to report difficulty walking and standing as well as popping of the ankle joints, as he had in previous examinations.  Upon examination, range of motion was reduced.  Dorsiflexion was limited to 10 degrees and plantar flexion was limited to 30 degrees.  The examiner noted pain with repetition, but no additional limitation of motion.  X-rays revealed chronic post traumatic changes of the medial right ankle and an unremarkable left ankle.  The Veteran had normal strength and reflexes bilaterally. The Board finds an increased rating to 20 percent is warranted effective February 7, 2011, the date of the examination, to compensate the Veteran not only for the pain on motion, but also the actual decline in motion seen.    

The Veteran continued treatment at the Charleston VAMC through the present time, but no notes of additional symptoms were noted in the retrieved records.  Accordingly, VA scheduled the Veteran for another examination in December 2015. 

In the December 2015 examination, the Veteran reported similar symptoms as noted in previous examination, to include ankle pain flare ups with extended standing, walking and climbing up and down stairs.  The Veteran reported having flare ups of the ankle with extended periods of standing, walking and climbing up and down stairs.  The Veteran's range of motion had reduced further.  Dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees in each ankle.  No ankylosis or joint instability was seen in either ankle.  Evidence of pain with weight bearing was noted.  The Veteran was able to perform repetitive use testing with at least three repetitions without any loss of function or range of motion.  Unfortunately, the examiner could not resolve without mere speculation that pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time.  However, he noted that any effect of flare-ups or repetitive motion would vary from incident to incident in terms of intensity and severity and would be unobserved by the examiner.  The examiner noted that the Veteran has increased pain that does not allow him to stand, walk, or climb up and down stairs for extended periods of time. Veteran's endurance with his ankle pain would limit his ability to perform many occupational tasks.  As continued limitation in range of motion is seen, the Board findings this examination is consistent with a 20 percent rating.  

The Board has also considered other diagnostic codes in evaluating the Veteran's bilateral ankle disabilities.  However, the record does not show at any point during the appeals period ankylosis of either ankle (Diagnostic Code 5270 or 5272), malunion of the os calcis (Diagnostic Code 5273) or astragalus, or an astragalectomy (Diagnostic Code 5274).  As a result, the remaining diagnostic codes are inapplicable.  The Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral ankle condition. 38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 589. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected bilateral ankle disabilities prior to February 7, 2011, but since that date, the Veteran's ankle disabilities have warranted an increased rating to 20 percent each.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.159 , 4.1-4.16, 4.71a, Diagnostic Code 5271; Gilbert, 1 Vet. App. at 49.

2.  Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   If the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then we move to the third step; the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected bilateral ankle condition is inadequate.  As noted above, terms "moderate" and "marked" require that all evidence is evaluated in determining whether an increased rating is warranted.  The baseline for limited range of motion is normal range of motion of dorsiflexion and plantar flexion.  38 C.F.R. § 4.71, Plate II.  The presence of pain, swelling, popping, grinding, and the use of assistive devices sans any evidence of objective limitation in dorsiflexion and/or plantar flexion, is consistent with a moderate level of disability, which compensates the Veteran with pain on motion, which is evident in treatment records and examinations prior to February 7, 2011.  However, once a significant decrease in range of motion is shown, especially as limited as it is seen in the Veteran's ankles, a marked level of disability is shown, consistent with a higher 20 percent schedular rating.  

Even if one finds the rating criteria do not adequately encompass the Veteran's symptoms, the Veteran's ankle disabilities have not resulted in such unusual circumstances as hospitalizations or marked interference in employment.  The Veteran has never been hospitalized due to treatment for his ankle disability.  Although the Veteran has reported being unemployable due to his ankle disability, information provided by previous employers indicate termination for reasons other than his ankle disability.  For example, in a December 2007 notice from a previous employer, the employer reported that the Veteran stopped working due to an in-home back injury.  In a May 2009 notice, the Veteran's employment as a truck driver was terminated due to the Veteran's insubordination.  Accordingly, an exceptional disability picture is not shown to warrant referral for an extraschedular rating. 

Referral for extraschedular rating is also not alleged or indicated based on the collective impact or combined effect of more than one service-connected disability that presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).   The Veteran is service connected for a number of conditions including Hodgkin's disease; residuals of a splenectomy, lumbosacral strain, a splenectomy scar, genital warts, and the right and left ankles.  In the particular claim, the Veteran has focused his statements as to symptoms related specifically to the ankle disabilities on appeal to include pain, swelling, grinding, popping, limited walking, and standing, and the need to use assistive devices such as ankle braces and a cane.  

The lumbar strain disability has resulted in symptoms that overlap with the ankles such as limited walking, and use of an assistive device, but neither the Veteran nor any medical professional have reported any multi-symptom disability that has been created as a result of the service-connected disabilities considered in combination.  The Veteran has been rated for the splenectomy scar and genital warts for merely having the conditions without any residual symptoms noted by the Veteran or in the treatment records.  Hodgkin's disease and residuals of the splenectomy resulted in separate abdominal and digestive issues.  Accordingly, an exceptional disability picture is not seen based on a collective review of the service-connected disabilities to warrant extraschedular referral as well.  

II.  TDIU

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied the Veteran a TDIU in a December 2008 rating decision.  During the pendency of this appeal the RO has since granted the Veteran a TDIU effective December 1, 2014.  

As explained in the previous June 2013 and October 2014 Board decisions, nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Therefore, the Board continues to decline to apply Rice and take jurisdiction over a TDIU claim.  Furthermore, the Veteran did not take issue with the Board's decision in his many appeals to the Court.  

III.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman  v. Nicholson, 19 Vet. App. 473   (2006). 

VA's duty to notify was satisfied by a May 2007 letter to the Veteran.  This notice included information regarding the assignment of an increased rating and effective date; what actions he needed to undertake; and how VA would assist the Veteran in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The evidence includes service treatment records, private treatment records, VA treatment records, Social Security Administration records, statements in support of the claim by the Veteran and his representative. 

The Veteran was also provided several VA examinations conducted in May 2007, September 2008, June 2009, February 2011, and September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied. 

Additionally, the Veteran testified at a hearing before the Board in February 2011 before an Acting Veterans Law Judge (AVLJ).  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his ankle disabilities on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) .

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met. 



ORDER

A rating of 20 percent, and no higher, for a right ankle disability is granted from February 7, 2011 subject to VA's rules and regulations governing the payment of monetary benefits.  A disability rating in excess of 10 prior to February 7, 2011, is denied.  

A rating of 20 percent, and no higher, for a left ankle disability is granted from February 7, 2011 subject to VA's rules and regulations governing the payment of monetary benefits.  A disability rating in excess of 10 prior to February 7, 2011, is denied.  


REMAND

In an April 2015 rating decision, the RO denied reopening based on new and material evidence for service connection for left and right knee disabilities, and granted the Veteran an increased rating to 30 percent for residuals of Hodgkin's disease.  In June 2015, the Veteran submitted a notice of disagreement pertaining to these issues.  The Board notes that the Veteran indicated disagreement with a service connection claim for stomach issues.  The only matter of the rating decision denoting stomach issues was the claim involving Hodgkin's disease.  Accordingly, the Board interpreted the Veteran's NOD as a desire to challenge the rating.  

After a NOD has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  As the NOD initiates the appellate process, the Board is allowed to take limited jurisdiction of these issues for the sole purpose of directing the RO to issue a SOC along with information about what is needed to perfect the appeal of these claims, if the Veteran so desires.  Manlincon v. West, 12 Vet. App. 238 (1999).  Unfortunately, it does not appear that the RO has issued the Veteran a Statement of the Case (SOC).  The Veteran has not withdrawn the NOD. 

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issues of reopening based on new and material evidence for service connection for left knee and right knee disabilities and an increased rating for residuals of Hodgkin's disease.  Notify the Veteran of the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


